DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant argues that “the mechanical fasteners 78 are not tensioning components connected to the soft goods as disclosed in the present application. The mechanical fasteners 78 do not tension any other element, and instead are simply configured to fasten or secure the tracks 74 to the posts 14” (Remarks page 11). Examiner respectfully disagrees. Troutman [0037] teaches “the track 74 includes a backing 76 which is secured to a respective one of the posts 14 via mechanical fasteners 78”. In other words, the fastener 78 provides secures the soft goods by tensioning it against the post 14, which falls under the broadest reasonable interpretation of “tensioning component”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant Fig. 16 element 54) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding claim 4, Similarly, Applicant’s arguments that “Troutman's Figure 11 clearly shows the "second guiding component" lacks these rounded edges” (Remarks page 13) is unpersuasive because the two element 80s in Fig. 11 form two prongs (edges) that guide the soft goods (see Examiner’s labeling below). 
  

    PNG
    media_image1.png
    491
    275
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant Fig. 13 elements 44 and 46) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding claim 9, Applicant argues “Rampton clearly fails to disclose a tensioning component that is configured to be rotated between two rotary positions relative to a through hole structure” (Remarks page 15). Examiner respectfully disagrees. As shown in Figs. 18-19, the flaps flip 180 degrees from a under to over configuration relative to the hole structure, which falls under the broadest reasonable interpretation of two rotary positions. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant Fig. 3) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding claim 15, Applicant argues “Troutman fails to disclose an inclined portion disposed near the wide section of the slot and adapted to guide a movement of the soft goods connector or the second guiding component” (Remarks page 17). Examiner respectfully disagrees. Troutman Fig. 13a-b clearly disclose an inclined portion due to the shape of the channel shown in Fig. 14 curving around all 360 degrees, which must contain an incline. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant Fig. 7) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Regarding claim 18, Applicant argues that Troutman fails to disclose an attachment boss (remarks page 18). Examiner respectfully disagrees. A boss in known in the art to be an extrusion of material from a surface. Troutman Fig. 12 element 28 is an extrusion of material from the corner post. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casati Troutman US 20060185082 A1, hereinafter Troutman.
	Re Claim 1, Troutman teaches:
	A play yard (at least [Abstract] “play yards”.), comprising: a plurality of corner posts, each corner post comprising a first guiding component (at least Fig. 3 element 14 and [0019] “four corner posts 14”.); 
a plurality of rails, each rail being connected between two adjacent corner posts (at least Fig. 2 and [0020] “The upper frame 26 is suspended above the lower frame 24 by the corner posts 14”.); 
a floor structure connected to the plurality of corner posts (at least Fig. 3 element 24 and [0020] “a collapsible lower frame 24”.); and 
at least one soft good assembly, comprising: soft goods (at least Fig. 1 and [0020] “an enclosure 23”.); 
a soft goods connector fixed to the soft goods (at least Figs. 11-12 element 70 and [0036] “In order to facilitate coupling of the enclosure 23 to the posts 14, each of the corners of the enclosure 23 is sewn, glued, fused or otherwise fastened into a sleeve which receives a flexible cylindrical member to define a corner bead 70”.); and 
a second guiding component connected to the soft goods connector and adapted to be detachably assembled with the corner post via the first guiding component for tensioning the soft goods (at least Fig. 11 element 70 and [0036] “a sleeve which receives a flexible cylindrical member to define a corner bead 70”.),
wherein each corner post comprises an edge corner having a through hole structure (at least Fig. 12 element 14), the at least one soft good assembly further comprises a tensioning component connected to the soft goods and adapted to detachably pierce through the through hole structure for tensioning the soft goods (at least Figs. 11-12 element 78).	
	Re Claim 2, Troutman teaches:
The play yard of claim 1 (detailed with respect to claim 1), wherein the at least one soft good assembly further comprises a constraining clip adapted to engage with the corner post for constraining a removal of the soft goods connector or the second guiding component goods (at least Fig. 12 element backing 76 which is secured to a respective one of the posts 14 via mechanical fasteners 78”.).
Re Claim 3, Troutman teaches:
The play yard of claim 1 (detailed with respect to claim 1), wherein the first guiding component is a slot formed on a lateral side of the corner post (at least Fig. 11 element 72 and [0037] “each channel 72”.), and the second guiding component is an external track connected to the soft goods connector in a loose fit manner and detachably engaged with the slot (at least Fig. 11 element 74 and [0037] “each channel 72 is defined by a track 74 which is coupled to the exterior of a respective one of the posts 14”.).
Re Claim 4, Troutman teaches:
The play yard of claim 3 (detailed with respect to claim 3), wherein the second guiding component comprises a first rounded edge and a second rounded edge opposite to each other (at least Fig. 11 elements 80), the first rounded edge is affixed to the soft goods connector, and the second rounded edge is detachably engaged inside the first guiding component (at least Fig. 11 element 78 and [0037] “the track 74 includes a backing 76 which is secured to a respective one of the posts 14 via mechanical fasteners 78 (e.g., rivets, screw, etc.)”. In other words, the screw 78 is inside the channel 72 makes it detachably engaged.).
Re Claim 5, Troutman teaches:
The play yard of claim 1 (detailed with respect to claim 1), wherein the first guiding component is an external track formed on a lateral side of the corner post, and the second guiding component is a slot formed on the soft goods connector and detachably engaged with the external track (at least Fig. 12 and [0037] “each channel 72 is defined by a track 74 which is coupled to the exterior of a respective one of the posts 14. Because the tracks 74 are coupled to the inner surfaces of the curved posts 14, the tracks 74 are curved in a manner that complements the post shape”.).
Re Claim 6, Troutman teaches:
The play yard of claim 5 (detailed with respect to claim 5), wherein the first guiding component comprises two rounded edges adapted to abut against an inner surface of the second guiding component for engagement (at least Fig. 11 and [0037] “Each of the opposed arms 80 has a first end coupled to the backing 76 and a second free end. The free ends of the arms 80 are curved toward one another to define a slit having a width through which the corner bead 70 may not pass”.).
Re Claim 8, Troutman teaches:
The play yard of claim 1 (detailed with respect to claim 1), wherein the tensioning component pierces through the through hole structure from an inner side to an outer side of the edge corner, and abuts against an outer surface of the edge corner (at least Fig. 11 element 78).
Re Claim 10, Troutman teaches:
The play yard of claim 1 (detailed with respect to claim 1), wherein the soft goods connector comprises a flat edge whereon the soft goods are disposed (at least Fig. 12 element 23).
Re Claim 11, Troutman teaches:
The play yard of claim 1 (detailed with respect to claim 1), wherein the second guiding component is wrapped by the soft goods (at least Figs. 11-12 element 70 and [0036] “In order to facilitate coupling of the enclosure 23 to the posts 14, each of the corners of the enclosure 23 is sewn, glued, fused or otherwise fastened into a sleeve which receives a flexible cylindrical member to define a corner bead 70”.).
Re Claim 12, Troutman teaches:
The play yard of claim 11 (detailed with respect to claim 11), wherein an edge of the soft goods is rounded to form the soft goods connector as a tunnel, and the second guiding component is a rod adapted to sewn into the tunnel (at least Figs. 11-12 element 70 and [0036] “In order to facilitate coupling of the enclosure 23 to the posts 14, each of the corners of the enclosure 23 is sewn, glued, .
Re Claim 13, Troutman teaches:
The play yard of claim 1 (detailed with respect to claim 1), wherein the soft goods comprise a restraining component and a textile element connected to each other (at least Fig. 1 element 23 and [0034] “the enclosure 23 is a fabric structure including mesh side panels”.), each of the plurality of rails is wrapped around by the textile element and the textile element is sealed via the restraining component other (at least Fig. 1 element 23 and [0034] “enclosure 23 includes upper sleeves which receive the rails 52 of the upper frame 26 and lower sleeves which receive the rails 32 of the lower frame 24”.).
Re Claim 14, Troutman teaches:
The play yard of claim 1 (detailed with respect to claim 1), wherein the first guiding component is a slot, the slot comprises a narrow section and a wide section connected to each other, a width of the narrow section is larger than a thickness of the second guiding component, and a width of the wide section is wider than the width of the narrow section to allow insertion of the second guiding component or insertion of the soft goods and the second guiding component (at least Figs. 13a-14 and [0039] “the enclosure 23 passes through the slot 175 when the bead is threaded into the channel 172. However, the slot 175 and the corner bead 70 are sized such that the corner bead 70 may not pass through the slot 175”.).
Re Claim 15, Troutman teaches:
The play yard of claim 14 (detailed with respect to claim 14), wherein the corner post further comprises an inclined portion disposed near the wide section of the slot and adapted to guide a movement of the soft goods connector or the second guiding component (at least Figs. 13a-14 and [0039] “The channel 172 follows the shape of the post 114”.).

Re Claim 16, Troutman teaches:
The play yard of claim 14 (detailed with respect to claim 14), wherein the wide section is located on an upper end of the slot, and the soft goods comprises a positioning component adapted to attach to the corner post (at least Figs. 13a-14 and [0039] “the enclosure 23 passes through the slot 175 when the bead is threaded into the channel 172. However, the slot 175 and the corner bead 70 are sized such that the corner bead 70 may not pass through the slot 175”.).
Re Claim 17, Troutman teaches:
The play yard of claim 16 (detailed with respect to claim 16), wherein the corner post has a first jointing component, and the positioning component has a second jointing component adapted to connect with the first jointing component for tensioning the soft goods (at least Fig. 11 element 78 and [0037] “the track 74 includes a backing 76 which is secured to a respective one of the posts 14 via mechanical fasteners 78 (e.g., rivets, screw, etc.)”.).
Re Claim 18, Troutman teaches:
The play yard of claim 17 (detailed with respect to claim 17), wherein the first jointing component is an attachment boss disposed on a lower end of the corner post (at least Fig. 12 shows jointing component element 78 at the lower end of the corner post), and the second jointing component is an opening structure for sheathing the attachment boss (at least Fig. 11 shows the opening structure for sheathing).
Re Claim 19, Troutman teaches:
The play yard of claim 14 (detailed with respect to claim 14), wherein the wide section is located on a lower end of the slot (at least Fig. 14).
Re Claim 20, Troutman teaches:
A play yard (at least [Abstract] “play yards”.), comprising: a plurality of corner posts, each corner post comprising a first guiding component (at least Fig. 3 element 14 and [0019] “four corner posts 14”.); 
a plurality of rails, each rail being connected between two adjacent corner posts (at least Fig. 2 and [0020] “The upper frame 26 is suspended above the lower frame 24 by the corner posts 14”.); 
a floor structure connected to the plurality of corner posts (at least Fig. 3 element 24 and [0020] “a collapsible lower frame 24”.); and 
at least one soft good assembly , comprising: soft goods (at least Fig. 1 and [0020] “an enclosure 23”.); a soft goods connector fixed to the soft goods (at least Figs. 11-12 element 70 and [0036] “In order to facilitate coupling of the enclosure 23 to the posts 14, each of the corners of the enclosure 23 is sewn, glued, fused or otherwise fastened into a sleeve which receives a flexible cylindrical member to define a corner bead 70”.); and a second guiding component connected to the soft goods connector and adapted to be detachably assembled with the corner post via the first guiding component for tensioning the soft goods (at least Fig. 11 element 70 and [0036] “a sleeve which receives a flexible cylindrical member to define a corner bead 70”.), 
wherein the first guiding component is a slot formed on a lateral side of the corner post (at least Fig. 11 element 72 and [0037] “each channel 72”.), and the second guiding component is an external track connected to the soft goods connector in a loose fit manner and detachably engaged with the slot (at least Fig. 11 element 74 and [0037] “each channel 72 is defined by a track 74 which is coupled to the exterior of a respective one of the posts 14”.), and 
the second guiding component comprises a first rounded edge and a second rounded edge opposite to each other (at least Fig. 11 elements 80), the first rounded edge is affixed to the soft goods connector, and the second rounded edge is detachably engaged inside the first guiding component (at least Fig. 11 element 78 and [0037] “the track 74 includes a backing 76 which is secured to a respective one of the posts 14 via mechanical fasteners 78 (e.g., rivets, screw, etc.)”. In other words, the screw 78 is inside the channel 72 makes it detachably engaged.).

Re Claim 21, Troutman teaches:
A play yard (at least [Abstract] “play yards”.), comprising: a plurality of corner posts, each corner post comprising a first guiding component (at least Fig. 3 element 14 and [0019] “four corner posts 14”.); 
a plurality of rails, each rail being connected between two adjacent corner posts (at least Fig. 2 and [0020] “The upper frame 26 is suspended above the lower frame 24 by the corner posts 14”.); 
a floor structure connected to the plurality of corner posts (at least Fig. 3 element 24 and [0020] “a collapsible lower frame 24”.); and 
at least one soft good assembly, comprising: soft goods (at least Fig. 1 and [0020] “an enclosure 23”.); a soft goods connector fixed to the soft goods (at least Figs. 11-12 element 70 and [0036] “In order to facilitate coupling of the enclosure 23 to the posts 14, each of the corners of the enclosure 23 is sewn, glued, fused or otherwise fastened into a sleeve which receives a flexible cylindrical member to define a corner bead 70”.); and a second guiding component connected to the soft goods connector and adapted to be detachably assembled with the corner post via the first guiding component for tensioning the soft goods (at least Fig. 11 element 70 and [0036] “a sleeve which receives a flexible cylindrical member to define a corner bead 70”.), 
wherein the first guiding component is a slot having a narrow section and a wide section connected to each other, a width of the narrow section is larger than a thickness of the second guiding component, and a width of the wide section is wider than the width of the narrow section to allow insertion of the second guiding component or insertion of the soft goods and the second guiding component (at least Figs. 13a-14 and [0039] “the enclosure 23 passes through the slot 175 when the bead is threaded into the channel 172. However, the slot 175 and the corner bead 70 are sized such that the corner bead 70 may not pass through the slot 175”.), and 
the corner post further comprises an inclined portion disposed near the wide section of the slot and adapted to guide a movement of the soft goods connector or the second guiding component (at least Figs. 13a-14 and [0039] “The channel 172 follows the shape of the post 114”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Troutman in view of Rampton et al US 20120216346 A1, hereinafter Rampton.
Re Claim 9, Troutman teaches:
The play yard of claim 1 (detailed with respect to claim 1). 
Troutman does not explicitly teach:
wherein the tensioning component is in a first rotary position to insert into the through hole structure, and then rotated from the first rotary position to a second rotary position for covering the through hole structure.
However, Rampton teaches:
wherein the tensioning component is in a first rotary position to insert into the through hole structure (at least Figs. 18 elements 218 and 219 and [0070] “flap fasteners 218 are configured to engage flap mating fasteners 219 positioned on an outer portion of the vertical frame members 106”.), and then rotated from the first rotary position to a second rotary position for covering the through hole structure (at least Figs. 19 elements 218 and 219 and [0070] “the flap fasteners 218 are next engaged .
It would have been obvious to a person having ordinary skill in the art to have modified the play pen taught by Troutman with the tensioning component taught by Rampton because both are directed towards the same field of endeavor of securing the soft enclosure of a play pen and doing so involves combining a known technique (tensioning component with rotary positioning) with a known device (play pen taught by Troutman) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “By securing the flap panel 212 in this manner, the flap panel fully covers all components of the frame 100 accessible from the interior of the play yard and provides a safety barrier between a child positioned within the play yard and the various frame components” (Rampton [0070]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/4/2021